Citation Nr: 1146144	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-10 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine, prior to December 15, 2010.  

2.  Entitlement to a rating in excess of 40 percent for DJD of the lumbar spine, from December 15, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from January 1982 to April 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO, in pertinent part, granted an increased, 20 percent, rating for DJD of the lumbar spine, effective June 18, 2004 (the date of the Veteran's claim for an increased rating).  

In February 2009 and October 2010, the Board remanded the claim for an increased rating for DJD of the lumbar spine, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In a September 2011 rating decision, the Appeals Management Center (AMC) assigned an increased, 40 percent rating for the service-connected DJD of the lumbar spine, effective December 15, 2010.  While the AMC has assigned an increased rating of 40 percent for DJD of the lumbar spine, from December 15, 2010, as higher ratings for the disability are available before and after that date, and the appellant is presumed to be seeking the maximum available benefit, the Board has recharacterized this matter on appeal as encompassing the two claims set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In the October 2010 remand, the Board found that the record raised a claim for a TDIU; however, as the claim had not been adjudicated, it was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  There is no indication that this claim has yet been adjudicated by the AOJ.  Notably, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to the claim for a TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

The record reflects that the Veteran left his employment with the U.S. Postal Service in 2004 because of his back disability.  As such, the claim for a TDIU is part and parcel of the claim for an increased rating currently on appeal and, therefore, is remanded, below.  

As a final preliminary matter, in the February 2009 remand, the Board observed that the record raised a claim for service connection for a right knee disability, to include arthritis, to include as secondary to the service-connected lumbar spine disability.  This matter was referred to the RO for appropriate action.  There is no indication that this claim has yet been adjudicated.  

The issue of entitlement to service connection for a right knee disability, to include arthritis, to include as secondary to the service-connected lumbar spine disability, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

In the October 2010 remand, the Board found that, given the Veteran's statements in support of his claim, when readjudicating the claim for an increased rating, the AMC should consider whether the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) had been met.  

As noted in the introduction, in a September 2011 rating decision, the AMC granted an increased, 40 percent, rating for DJD of the lumbar spine.  In this rating decision, however, the AMC did not consider or discuss whether the criteria for submission for extra-schedular consideration had been met.  Similarly, in the September 2011 supplemental statement of the case (SSOC), the AMC also did not discuss whether the criteria for submission for extra-schedular consideration had been met.  Indeed, the September 2011 SSOC did not even include citation to 38 C.F.R. § 3.321.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, to ensure compliance with the October 2010 remand directives, remand is required so that the AMC/RO can consider and address whether the criteria for submission for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1) have been met.

Further, in the October 2010 remand, the Board observed that there was conflicting medical evidence regarding the limitation of motion caused by the Veteran's low back disability.  In this regard, a January 2004 Functional Capacity Evaluation reveals lumbar spine flexion to 14 degrees.  During private treatment in February 2004, the Veteran had forward flexion to his knees.  On VA examinations in August 2004 and April 2005, flexion of the lumbar spine was to 60 degrees with pain.  On each date, the examiner observed that the Veteran had a 10 percent decrease in range of motion with repetitive testing.  On VA examination in June 2010, the Veteran had flexion to 35 degrees.  The examiner commented that evaluating loss of function with repetitive use was not feasible.  In correspondence dated in August 2010, the Veteran's private physician, Dr. D., wrote that his examination differed greatly from the VA examination.  Dr. D. stated that the Veteran simply did not have 35 degrees of flexion, and opined that he probably had no more than 15 degrees of flexion.  He suggested that, if the VA examiner's findings were adequate, they were a result of hip range of motion as opposed to spine range of motion.  

In October 2010, the Board instructed that, on remand, the Veteran should be afforded a VA examination to evaluate his service-connected low back disability.  The examiner was advised that he or she must attempt to reconcile the conflicting medical opinions regarding the limitation of motion caused by the claimant's service-connected low back disability in the June 2010 VA examination versus those reported in the subsequent August 2010 letter from Dr. D. (emphasis in original).  The Veteran was afforded a VA examination in December 2010.  At that time, flexion of the lumbar spine was to 10 degrees, and, after repetitive motion, was to 5 degrees.  Despite the October 2010 remand instructions, the physician did not discuss the conflicting medical opinions regarding the Veteran's limitation of motion.  As such, remand is required to obtain such a medical opinion.  See Stegall, 11 Vet. App. at 271.  

Additionally, the claim for an increased rating for DJD of the lumbar spine was remanded in October 2010, in part, to obtain outstanding Social Security Administration (SSA) records.  In this regard, the record reflects that the Veteran was awarded SSA disability benefits in October 2004.  He has reported that he was awarded such benefits in regard to his back disability.  In February 2009, the AMC requested the Veteran's SSA records from the SSA National Records Center (NRC).  The same month, the SSA NRC responded that, after exhaustive and comprehensive searches, they were not able to locate medical records, and further efforts would be futile.  

Based on the February 2009 response from SSA, in April 2010, the AMC prepared a Formal Finding of Unavailability, indicating that the Veteran's SSA records were unavailable for review.  The AMC advised the Veteran, via correspondence dated in April 2010, of the unavailability of these records.  Later in April 2010, the Veteran submitted a statement in which he indicated that he had taken the AMC's letter regarding the unavailability of his SSA records to the SSA office in Dothan, Alabama, where the office manager pulled his records up on the computer.  The Veteran stated that the office manager informed him that the VA request for SSA records needed to be sent to the local office in Dothan.  He provided an address for that SSA office.  

In light of the foregoing, in October 2010, the Board instructed that the AMC should request the Veteran's SSA records from the Dothan, Alabama SSA office.  An October 2010 VA Form 21-0820, Report of General Information, reflects that  a Veterans Service Representative (VSR) from the AMC contacted the Alabama Region of SSA to make a records request.  The VSR asked how to obtain the Veteran's records and where the records request should be sent.  The individual at the Alabama office stated that the Veteran's social security number fell under the Great Lakes region.  Accordingly, the same day, the VSR contacted the SSA Great Lakes office, which provided a fax number so the VSR could make a records request.  The VSR faxed a request for SSA records to the SSA Great Lakes Regional Office.  The following month, the SSA NRC responded that there were no medical records, as the Veteran either did not file for disability benefits or filed for disability benefits, but no medical records were obtained.  

Despite the foregoing development, the Board observes that the October 2010 phone call to the Alabama Region of SSA was placed to a phone number with area code 205.  Dothan, Alabama is in area code 334.  There is simply no indication that the AMC contacted the local SSA office in Dothan, Alabama, despite the October 2010 remand instructions.  

When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not yet been associated with the claims file, and there is no indication that the AMC or RO has directly requested such records from the local SSA office in Dothan, Alabama, despite the April 2010 statement from the Veteran and the October 2010 remand directives, the claims must be remanded for an additional attempt to obtain these records.  See Stegall, 11 Vet. App. at 271.   

The claims file also reflects that there are outstanding treatment records pertinent to the claims on appeal.  

In this regard, a September 2006 record of private treatment reflects that Dr. G. at Fort Rucker was the Veteran's primary care physician.  No treatment records from Fort Rucker have been associated with the claims file.  Accordingly, on remand, the AMC/RO should attempt to obtain any outstanding pertinent treatment records from this facility.  See 38 C.F.R. § 3.159(c)(2).  

Additionally, the claims file reflects that the Veteran suffered a low back injury while working for the Post Office in December 2000.  A February 2001 private treatment record indicates that the Veteran's physician would obtain approval for lumbar spine surgery through Workers' Compensation.  The Veteran underwent lumbar spine surgery later that month.  In December 2002, the Veteran's physician completed a Duty Status Report for the U.S. Department of Labor Office of Workers' Compensation Programs.  During a June 2010 VA examination, the Veteran reported that he had been on medical retirement from the Post Office since 2004.  

While some of the treatment records in the claims file pertain to the Veteran's December 2000 injury, including the aforementioned Duty Status Report and a January 2004 Functional Capacity Evaluation, records regarding a claim for Workers' Compensation and/or Federal disability retirement have not been requested from the U.S. Department of Labor or Office of Personnel Management.

Thus, the Board finds that the AMC/RO should obtain and associate with the claims file a copy of any decision from the U.S. Department of Labor or the Office of Personnel Management, regarding the claim for Workers' Compensation and/or Federal disability retirement pertinent to the claims on appeal.  See 38 C.F.R. § 3.159(c)(2).  

With respect to requesting the SSA records, treatment records from Fort Rucker, and any records relating to a claim for Federal Workers' Compensation and/or Federal disability retirement, the Board emphasizes that, in obtaining records in the custody of a Federal department or agency, VA will make as many requests as are necessary to obtain relevant records, and VA will end its efforts to obtain such records only if it concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  If VA is unable to obtain the records, the veteran should be notified that VA is unable to obtain the records.  This notice must identify the records that VA was unable to obtain, the efforts that VA made in attempting to obtain the records, and any further action VA would take with respect to the claim.  38 U.S.C.A. § 5103A(b)(2).

Accordingly, if none of the Federal records discussed above are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In March 2005, the Veteran submitted a statement from Dr. J.J.M., regarding his low back disability, dated in February 2005, with a March 2005 addendum.  During the June 2010 VA examination, the Veteran reported that, in 2009, he had a Medtronic wire implant inserted by Dr. J.J.M. for back pain.  In a November 2010 statement, the Veteran reported that, in the past three to four years, he had seen Dr. J.J.M. for shots in his back every six months.  While January 2008 treatment records from Dr. J.J.M., of the Southeast Pain Management Center, have been associated with the claims file, the Veteran's foregoing statements reflect that additional records from this physician are available.  Accordingly, on remand, the AMC/RO should attempt to obtain all outstanding treatment records from Dr. J.J.M.  

Finally, as noted in the introduction, the Veteran has raised a claim for a TDIU over which the Board has jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, AMC/RO should conduct all appropriate development pertaining to the TDIU issue, to include providing the Veteran notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) advising him of what is required to establish entitlement to TDIU.  The AMC/RO should also furnish the Veteran a TDIU application form (VA Form 21-8940). 

The Board notes that VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the AMC/RO should obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment.

The Board acknowledges that, in his November 2011 Informal Hearing Presentation (IHP), the Veteran's representative requested that the Veteran be afforded a new VA examination to thoroughly address functional loss, consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board is cognizant that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in this case, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion, from December 15, 2010, and a higher rating requires ankylosis.  As such, these regulations are not for application in regard to the evaluation of DJD of the lumbar spine since December 15, 2010.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Nevertheless, as the Veteran is being afforded a VA examination to evaluate his employability, and, as discussed above, remand is required to obtain a medical opinion regarding the conflicting medical evidence of record as regards limitation of motion of the lumbar spine, the examiner should also address the current severity of DJD of the lumbar spine.  In evaluating the service-connected DJD of the lumbar spine, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected disability from those attributable to any post-service injuries, to include the December 2000 injury discussed above.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board further notes that the claims file currently includes VA treatment records from the Tampa VA Medical Center (VAMC), the Orlando VAMC, and the Brevard Outpatient Clinic (OPC), dated from October 2002 to December 2003 and records from the Tuskegee VAMC, dated in June 2006.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940, as regards his claim for a TDIU, and provide him with VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for a TDIU.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from (1) the Tampa VAMC, Orlando VAMC, and Brevard OPC, since December 2003, (2) the Tuskegee VAMC, since June 2006, (3) Fort Rucker, to include records from Dr. G., discussed above, and (4) records from Dr. J.J.M., discussed above.  If no VA treatment records or records from Fort Rucker are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  Contact the SSA office in Dothan, Alabama, as identified by the Veteran in his April 2010 statement, and attempt to obtain a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying those determinations.  If no SSA records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

4.  Contact the U.S. Department of Labor and/or the Office of Personnel Management, and attempt to obtain any records regarding the Veteran's claim(s) for Workers' Compensation and/or Federal disability retirement pertinent to the claims on appeal.  If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

5.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected DJD of the lumbar spine.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also specifically indicate whether there is any unfavorable ankylosis of the lumbar spine, or the entire spine.

The physician should specifically consider and address the limitation of motion of the lumbar spine as demonstrated by the medical evidence dated prior to December 15, 2010 (discussed above).  In particular, the physician must attempt to reconcile the conflicting medical opinions regarding the limitation of motion caused by the Veteran's service-connected low back disability, as reported in the June 2010 VA examination report versus the August 2010 letter from Dr. D.  

In addition, the physician should comment upon whether the Veteran's lumbar spine disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  The physician should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

In evaluating the service-connected lumbar spine disability, the physician should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected disability, from those attributable to any post-service injury, to include the December 2000 work injury, discussed above.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected lumbar spine disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



